                   Case 19-11104-JTD            Doc 726       Filed 11/08/19    Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter   11


EDGtsMARC ENERGY HOLDINGS, LLC,                                Case   No. 19-11104 (JTD)
et al.,t
                                                               (Jointly Administered)
                           Debtors

ETC NORTHEAST PIPELINE, LLC,

          Plaintiff and Counterclaim Defendant,

         v                                                     Adv. Pro. No.: l9-50268 (JTD)

EM ENERGY PENN SYLVANIA, LLC,

          Defendant and Counterclaim Plaintiff,

GSCP VI EDGEMARC HOLDINGS, LLC,
et al.,

                           Plaintiff(s),
                                                               Adv. Pro. No.: 19-50269 (ITD)
         V


ETC NORTHEAST PIPELINE, LLC,

                           Defendant(s)



NOTICE OF AGENDA FOR THE HEARING ON NOVEMBER 13,2019, AT 10:00 4.M.2
(PREVAILING EASTERN TIME), BEFORE THE HONORABLE JOHN T. DORSEY AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
    DELAWARE, LOCATED AT 824 NORTH MARr(ET STREET, sTH FLOOR,
           COURTROOM NO. 5. WILMINGTON. DELA\ryARE 19801



I The Debtors in these cases, along with the last four digits of
                                                           each Debtor's federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia,LLC (3771), EM
Energy Keystone, LLC (7506), EM Energy Midsheam Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). The Debtors' corporate headquafers and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA r53r7.
2 Any party who wishes to attend telephonically is required to make arrangements prior to the hearing   through
CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).



{ 1239.002-W00s8500. }
                   Case 19-11104-JTD        Doc 726     Filed 11/08/19   Page 2 of 8



CONTINUED MATTER:

I        Motion of Debtors for Entry of Orders (IXA) Approving Bidding Procedures for Sale of
         Debtors' Assets, (B) Approving Stalking Horse Protections, (C) Scheduling Auction for,
         and Hearing to Approve, Sale of Debtors' Assets, (D) Approving Form and Manner of
         Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment
         Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Debtors'
         Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
         Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)
         Granting Related Relief [D.I. 19, filed on May 15, 20191.

         Sale Response Deadline: August 21,2019 at 4:00 p.m. (ET); extended to August 22,
         2019 at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors, Bedrock
         Petroleum Consultants LLC, Phoenix Technology Services USA Inc., Keystone
         Clearwater Solutions, LLC, Anchor Drilling F-luids USA, LLC and B&L Pipeco Services,
         Inc. with respect to the Monroe/V/ashington Assets; extended to September 12,2019 at
         4:00 p.m. (ET) for the Official Committee of Unsecured Creditors and the Ofhce of the
         United States 'I'rustee with respect to the Butler Assets

         Cure Response Deadline: August 21,2019 at 4:00 p.m. (ET); extended to August 23,
         2019 at 4:00 p.m. (ET) for EGO Water Solutions LLC with respect to                    the
         Monroe/Washington Assets; extended to September 12,2019 at 4:00 p.m. (ET) for ETC
         Northeast Pipeline LLC and the Official Committee of Unsecured Creditors with respect
         to the Butler Assets

         Assumption and Assignment Responses Received Relating to the Monroe/Washington
         Assets:

         A.            Informal response from EGO Water Solutions LLC

         B.            Objection of Timothy L. Blake and Paula J. Rush-Blake to Cure Claim Amount
                       [DJ.487, filed on August 19,20191

         C.            Limited Assumption and Assignment Objection and Reservation to Debtors'
                       Notice of Potential Assumption and Assignment of Executory Contracts or
                       Unexpired Leases and Cure Amount of Eureka Midstream, LLC and EQM
                       Gathering OPCO, LLC [D.I. 490, filed on August 20,20191

         D             Objection of Tyrone J. Allen and Diane L. Allen to Notice of Potential
                       Assumption and Assignment of Executory Contracts or Unexpired Leases and
                       Cure Amount [D.I. 492,filed on August 21,2019]

         E.            Objection   ofWaste Management to Notice of Cure Costs and Potential
                       Assumption and Assignment of Executory Contracts and Unexpired Leases [D.I.
                       494,fiJed on August 2I,20191




{1239 002-W00s8s00.}                                2
                    Case 19-11104-JTD            Doc 726     Filed 11/08/19    Page 3 of 8



          Þ-              Letter from Richard and Linda Crooks, Dated August 19,2019 Regarding Cure
                          Amounts [D.I. 516, filed on August 26,2019)

          Status: On August 28, 2019, the Court entered an order approving the sale of the
          Monroe/Washington Assets. The cure objections at item 1.4. and l.F-. have been
          resolved. The objeotion at item 1.E. is moot, as the Debtors are no longer seeking to
          assume the contract related to this objection. The Debtors received no objeotions to
          adjourning the remaining cure objections to December 3,2019 at2:00 p.m. (ET).

           Sale and Cure Responses Received Relating to the Butler Assets

          G               Informal response from Axip Energy Services

          H               Limited Objection and Reservation of Rights of Dominion Energy Transmission,
                          Inc. flWa Dominion 'fransmission, Inc. to Notice of Potential Assumption and
                          Assignment of Executory Contracts or Unexpired Leases and Cure Amount [D.I.
                          488, filed on August 19,20191

          I               Objection from Brenda Shaffer and Phillip Shaffer [D.I. 489, filed on August 20,
                          20tel

          J               Limited Objection of U.S. Specialty Insurance Company to the Sale [D.I. 493,
                          filed on August 21,20191

          K               Objection to Sale of Ronald Smith and Marianne Smith [D.I. 495, filed on
                          August 21,20191

          L               Markwest Liberty Bluestone, LLC's Limited Objection and Reservation of
                          Rights of to Notice of Potential Assumption and Assignment of Executory
                          Contracts, Unexpired Leases and Cure Amount lD.l. 496, filed on August 21,
                          20191

          M           Limited Objection of Oil and Gas Mechanic's Lien Claimant, Anchor Drilling
                      Fluids USA, LLC to Motion of Debtors for Entry of Orders (IXA) Approving
                      Bidding Procedures for Sale of Debtors Assets, (B) Approving Stalking Horse
                      Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of
                      Debtors Assets, (D) Approving Form and Manner of Notices of Sale, Auction
                      and Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                      (F) Granting Related Relief and (II)(A) Approving Sale of Debtors Assets F'ree
                      and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                      Assumption and Assignment of Executory Contracts and Unexpired Leases and
                      (C) Granting Related Relief [D.L 498, filed on August 22,20191

          N           Limited Objection and Reservation of Rights of Keystone Clearwater Solutions,
                      LLC to Debtors' Sale of Assets F'ree and Clear of Liens, Claims, Interest and
                      Encumbrances [D.I. 501, filed on August 22,2019]



{ r 239.002-W00s8s00. }                                  J
                    Case 19-11104-JTD            Doc 726      Filed 11/08/19    Page 4 of 8




          o               ETC Northeast Pipeline LLC's Objection to the Debtors' Notice of Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases and
                          Cure Amount [D.I. 570, filed on September 12,20191

          P               Limited Objection and Reservation of Rights of ETC Northeast Pipeline LLC, to
                          the Debtors' Sale of Butler Assets Free and Clear of Liens, Claims, Interests, and
                          Encumbrances [D.I. 571, filed on September I2,20I9]

          a               Markwest Liberty Bluestone, LLC's Objection to the Sale of the Debtors' Butler
                          Assets !D.I.572, filed on September 12,20191

          R.              Corrected Exhibit A to ETC Northeast Pipeline LLC's Objection to the Debtors'
                          Notice of Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Amount [D.I. 573, filed on September 12,20191

          S               [SEALED] Objection of Official Committee of Unsecured Creditors to Motion
                          of Debtors for Entry of Order (A) Approving Sale of Debtors' Assets Free and
                          Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                          Assumption and Assignment of Executory Contracts and Unexpired Leases and
                          (C) Granting Related Relief lD.I. 571, filed on September 12,20191

          Status: The sale with regard to the Butler Assets and all responses related thereto,
          including cure objections, have been adjourned to a date to be determined.

          Related Documents

          T               Declaration of Callum Streeter in Further Support of the Debtors' Chapter      11
                          Petitions and F-irst Day Pleadings [D.I. 3, f,rled on May 15,2019]

          U               Order (I) Approving Bidding Procedures for Sale of Debtors' Assets, (II) Setting
                          Procedures to Seek Stalking Horse Bid Protections, (III) Scheduling Auction for,
                          and Hearing to Approve, Sale of Debtors' Assets, (IV) Approving Form and
                          Manner of Notices of Sale, Auction and Sale Hearing, (V) Approving
                          Assumption and Assignment Procedures and (VI) Granting Related Relief [D.I.
                          247,entered on June 21,20191

          V.          Notice of Sale, Bidding Procedures, Auction and Sale Hearing [D.1.249, filed on
                      June 21, 20191

          w               Order Approving Amended Bidding Procedures for Sale of Debtors'Assets [D.I
                          329, entercd on July 12,20191

          X.          Notioe of Filing of Forms of Sale Order and Asset Purchase Agreement [D.I.
                      399, filed on July 24,20191




{ r 239.002-W00s8s00. }                                   4
                       Case 19-11104-JTD          Doc 726    Filed 11/08/19   Page 5 of 8



          Y                Notice of Designation of Stalking Horse Bidder for Monroe/Washington Assets
                           and Request for Approval of Stalking Horse Bid Protections [D.L 401, f,rled on
                           July 24,20191

          Z.            Notice     ofPotential Assumption and Assignment of Executory Contracts or
                           Unexpired Leases and Cure Amounts lD.l.402, hled on July 24,20191

          AA.           Notice of F-iling Amended Exhibits to the Stalking Horse Agreement lD.l. 437,
                        filed on August 5,20191

          BB.              Order (I) Designating Stalking Horse Bidder, (II) Approving Bid Protections,
                           and (III) Granting Related Relief !D.1.444, entered on August 6,20191

          CC.              Supplemental Notice of Potential Assumption and Assignment of Executory
                           Contracts or Unexpired Leases and Cure Amount lD.I. 462, filed on August 9,
                           20191

          DD.           Notice of (I) Designation of Successful Bid and Cancellation of Auction for the
                        Debtors' Monroe/Washington Assets and (II) Bxtension of Sale Timeline for the
                        Sale of the Debtors' Butler Assets ID.I. 497, filed on August 2I,20191

          EE.              IREDACTED] Declaration of Darren S. Klein in Support of Debtors' (I) Brief in
                           Support of Their Motion for Entry of an Order (A) Approving Sale of Debtors'
                           Monroe/Washington Assets F'ree and Clear of Liens, Claims, Interests and
                           Encumbrances, (B) Authorizing Assumption and Assignment of Executory
                           Contracts and Unexpired Leases and (C) Granting Related Relief and (II)
                           Omnibus Reply to Objections'l'hereto [D.I. 514, filed on August 26,20191

          F'I.'            Order (A) Approving Sale   of Debtors' Monroe/Washington Assets Free and
                           Clear   of   Liens, Claims, Interests, and Encumbrances, (B) Authorizing
                           Assumption and Assignment Of Executory Contracts and Unexpired Leases, and
                           (C) Granting Related Relief [D.1. 530, entered on August 28,20191

          GG               Motion to F-ile Under Seal the Objection of Official Committee of Unsecured
                           Creditors to Motion of Debtors for Entry of Order (A) Approving Sale of
                           Debtors' Assets F-ree and Clear of Liens, Claims, Interests and Encumbrances,
                           (B) Authorizing Assumption and Assignment of Executory Contracts and
                           Unexpired Leases and (C) Granting Related Relief [D.I. 578, filed on September
                           12,20191

          HH.           Notice of Rescheduled Sale Hearing for the Debtors' Butler Assets [D.I. 594,
                        filed on September 16,20191

          il.           Notice of Adjournment of Auction and Sale Hearing for the Sale of the Debtors'
                        Butler Assets [D.I. 615, filed on September 20,2019]




{ r 239,002-W0058s00   )                                 5
                     Case 19-11104-JTD          Doc 726     Filed 11/08/19   Page 6 of 8



           JJ             Order Referring Issues to Mediation and Appointing Mediator [D.L 628, entered
                          on September27,20l9l

MATTER GOING FORIWARD:

2          Motion of the Official Committee for an Order Pursuant to Bankruptcy Code Section
           lll2(b) Converting these Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.I.
           647,fJJed on October 9,20191

           Response Deadline: October 29,2019 at 4:00 p.m. (ET); extended to October 3I,20I9 at
           4:00 p.m. (ET) for the Debtors and to November I,2019 at 4:00 p.m. (ET) for the Office
           of the United States Trustee

           Responses Received

          A          Objection     of   Rover Pipeline LLC   to Motion of the Official   Committee of
                     Unseoured Creditors for an Order Pursuant to Bankruptcy Code Section 1112(b)
                     Converting these Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.I.
                     701, filed on October 29,20191

          B          Statement and Objection of ETC Northeast Pipeline LLC to Motion of the
                     Official Committee of Unsecured Creditors for an Order Pursuant to Bankruptcy
                     Code Section 1112(b) Converting these Cases to Cases Under Chapter 7 of the
                     Bankruptcy Code [D.I. 702,fiLed on October 29,20191

           C         Keybank National Association's Response to Motion of the Offrcial Committee of
                     Unsecured Creditors f'or an Order Pursuant to Bankruptcy Code Section 1112(b)
                     Converting these Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.I.
                     703, fìled on October 29,20191

          D.         Reply of the Official Committee of Unsecured Creditors in Support of its Motion
                     for an Order Pursuant to Bankruptcy Code Sections 105(a) and 1ll2(b)
                     Converting 'I'hese Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.I.
                     708, filed on October 3l,2l9l

          E.         Debtors' Response to the Motion of the Official Committee of Unsecured
                     Creditors for an Order Pursuant to Bankruptcy Code Section 1112(b) Converting
                     these Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.L 709, filed on
                     October 3I,20191

          þ'         United States Trustee's Limited Objection to the Motion of the Official
                     Committee for an Order Pursuant to Bankruptcy Code Section 1112(b)
                     Converting these Cases to Cases Under Chapter 7 of the Bankruptcy Code [D.I.
                     710, filed on November I,20l9f




{ r 239.002-W00s8s00. }                                 6
                     Case 19-11104-JTD       Doc 726        Filed 11/08/19   Page 7 of 8



            Related Documents:

            G         Notice of Hearing on Motion of the Official Committee for an Order Pursuant to
                      Bankruptcy Code Section lll2(b) Converting these Cases to Cases Under
                      Chapter 7 of the Bankruptcy Code [D.I. 649,fl,Jed on October 9,2019]

            H         Witness List for November 5, 2019 Hearing       lD.l. 713, filed on November 4,
                      20te)

            I         Stipulated Facts with Regard to the Motion of the Official Committee of
                      Unsecured Creditors in Support of its Motion for an Order Pursuant to
                      Bankruptcy Code Sections 105(A) and ll12(B) Converting these Cases to Cases
                      under Chapter 7 of the Bankruptcy Code [D.I. 715, filed on November 4,20191

            J.        Notice of Withdrawal of D.I. 713 [D.I. 718, filed on November 5, 2019]

            Status: This matter is going forward.

STATUS CONFERENCE IN ADV. PRO. NO. 19-50269 (JTD):

3.          Order Scheduling Status Conference [Adv. D.L 49, entered on October 4,2019]

            Status: This matter is going forward.


Dated: November 8,2019                              LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                                    Adam G           (No.3407)
                                                    Kerri K. Mumford (No. al86)
                                                    Kimberly A. Brown (No. 5138)
                                                    Holly M. Smith (No. 6a97)
                                                    919 Market Street, Suite 1800
                                                    Wilmington, Delaware I 9801
                                                    Telephone: (302) 467 -4400
                                                    Facsimile: (302) 467 -4450
                                                    Email : landis@lrclaw.com
                                                            mumford@lrclaw.com
                                                            brown@lrclaw.com
                                                            smith@lrclaw.com

                                                    -and-




{   1239.002-w00s8s00.}                               7
                    Case 19-11104-JTD   Doc 726     Filed 11/08/19          Page 8 of 8



                                           DAVIS POLK & WARDWELL LLP
                                           Darren S. Klein (admittedpro hac vice)
                                           Lara Samet Buchwald (admittedpro hac vice)
                                           Aryeh E. Falk (admittedpro hac vice)
                                           Jonah A. Peppiatt (admittedpro hac vice)
                                           450 Lexington Avenue
                                           New York, New York 10017
                                           Telephone: (212) 450-4000
                                           Facsimile: (212) 701 -5800
                                           Email : darren. klein@davispolk. com
                                                    lara. buchwald@davispolk. com
                                                    aryeh.falk@davispolk. com
                                                   j onah.peppiatt@davispolk. com


                                           Counsel to the Debtors
                                           and Deb tor s -In- P o s s es s ion




{ r 239.002-W00s8500. )                         8
